
	

114 HR 4149 IH: Discouraging Frivolous Lawsuits Act
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4149
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act with respect to citizen suits and the
			 specification of disposal sites, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Discouraging Frivolous Lawsuits Act. 2.Citizen suits (a)Costs of litigationSection 505(d) of the Federal Water Pollution Control Act (33 U.S.C. 1365(d)) is amended to read as follows:
				
 (d)The court, in issuing any final order in any action brought pursuant to this section, shall award costs of litigation (including reasonable attorney and expert witness fees) to the prevailing party. For purposes of this subsection, the prevailing party shall be considered to be the party, if any, that prevails on more than half of the claims at issue in the action. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Federal Rules of Civil Procedure..
 (b)Restriction on certain settlementsSection 505(c) of the Federal Water Pollution Control Act (33 U.S.C.1365(c)) is amended by adding at the end the following:
				
 (4)Restriction on certain orders and settlementsA Federal court may not order, or approve a settlement requiring, in an action brought pursuant to this section, a governmental entity to carry out, or otherwise provide for, compensatory mitigation with respect to a permit applied for by, or issued to, the entity under section 404 in excess of the requirements for such mitigation under parts 320, 323, 325, and 332 of title 33, Code of Federal Regulations, and part 230 of title 40, Code of Federal Regulations..
			3.Specification of disposal sites
 (a)In generalSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is repealed. (b)Conforming amendmentsSection 404(b) of the Federal Water Pollution Control Act (33 U.S.C. 1344(b)) is amended—
 (1)by striking Subject to subsection (c) of this section, each such disposal site and inserting Each such disposal site; and (2)by striking the Administrator, in conjunction with.
 4.Prohibition on excess mitigationSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following:
			
 (u)No governmental entity may carry out, or otherwise provide for, compensatory mitigation, with respect to a permit issued to the entity under this section, in excess of the requirements for such mitigation under parts 320, 323, 325, and 332 of title 33, Code of Federal Regulations, and part 230 of title 40, Code of Federal Regulations..
		
